NO. 12-01-00277-CR

 
IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 
CARRA CUNNINGHAM TUBB,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




MEMORANDUM OPINION
	A jury found Appellant Carra Cunningham Tubb ("Appellant") guilty of driving while
intoxicated.  Appellant elected to have her punishment assessed by the trial court and was sentenced
to thirty days in jail, probated, and assessed a fine of eighteen hundred dollars.  We affirm.
	Appellant timely perfected her appeal and was represented by retained counsel.  However,
she did not file a brief.  We are not authorized to dismiss the appeal of a criminal conviction or
sentence unless (1) the appellant moves to voluntarily withdraw or dismiss the appeal, or (2) the
appellant has escaped from custody.  See Tex. R. App. P. 42.2; 42.4.  Neither exception applies in
this case.  However, where, as here, the appellant is not indigent but has failed to file a brief, the
appellate court may consider the appeal on the record alone.  See Tex. R. App. P. 38.8(b)(4).  On
May 2, 2003, we notified Appellant that her appeal would be considered without benefit of the
reporter's record or briefing.  Appellant did not respond.
	We have reviewed the record in this appeal for fundamental error and found none. 
Accordingly, the judgment of the trial court is affirmed.
  JAMES T. WORTHEN 
									     Chief Justice
Opinion delivered May 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(DO NOT PUBLISH)